Citation Nr: 1025519	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  10-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009) for the residuals of mitral valve replacement and 
angioplasty including decreased stamina and ascending aortic 
aneurysm (formerly evaluated as coronary artery disease, post-
heart valve replacement).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to November 
1969 and from March 1976 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, received in 
March 2010, the Veteran indicated that he wished to appear 
personally before the Board at the RO (Travel Board hearing) and 
give testimony concerning his appeal.  Pursuant to 38 C.F.R. § 
20.700(a) (2009), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  The Veteran has not been afforded a Travel Board Hearing 
and has not otherwise indicated that he wishes to cancel this 
request.  Therefore, this action must be performed before 
adjudicating the claim.  38 C.F.R. § 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board 
hearing at the earliest available opportunity.  The RO 
should notify the Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims file should be 
returned to the Board in accordance with current 
appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


